UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1572


ROBERT WILLIAM WAZNEY,

                    Plaintiff - Appellant,

             v.

SHARON RENEE CHABASSOL,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:19-cv-01012-HMH)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert William Wazney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert William Wazney appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his appeal from the bankruptcy court’s order

dismissing his adversary complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Wazney v.

Chabassol, No. 3:19-cv-01012-HMH (D.S.C. Feb 25, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2